Reasons for Allowance
Claims 1-8 and 11-15 are allowed.
The following is an examiner’s statement of reasons for allowance:
	The subject matter of the independent claims could either not be found or was not suggested in the prior art of record. The subject matter not found was a retainer appliance having the retainer body including a left portion including an upper surface and a right portion including an upper surface, wherein the upper surface of the left portion and the upper surface of the right portion defining a plane positioned to extend above an irregular surface defined by teeth of a patient, the bite block extending from the upper surface of one of the left portion or the right portion a distance above the plane such that the bite block is disposed on the retainer body exclusively on either the left portion or the right portion; a frame secured to the retainer body and extending therefrom; at least one spring coupled to the retainer body and positioned to extend from an edge of the retainer body, wherein the at least one spring includes at least one support member secured to the retainer body and a spacer supported by the at least one support member adjacent to the retainer body, in combination with the other elements (or steps) of the apparatus and method recited in the claims.
LIPTAK et al. (2016/0184129) disclose a mandibular advancement device; however, LIPTAK et al. does not disclose the subject matter of the independent claims could either not be found or was not suggested in the prior art of record. The subject matter not found was a retainer appliance having the retainer body including a left portion including an upper surface and a right portion including an upper surface, wherein the upper surface of the left portion and the upper surface of the right portion defining a plane positioned to extend above an irregular surface defined by teeth of a patient, the bite block extending from the upper surface of one of the left portion or the right portion a distance above the plane such that the bite block is disposed on the retainer body exclusively on either the left portion or the right portion; a frame secured to the retainer body and extending therefrom; at least one spring coupled to the retainer body and positioned to extend from an edge of the retainer body, wherein the at least one spring includes at least one support member secured to the retainer body and a spacer supported by the at least one support member adjacent to the retainer body, in combination with the other elements (or steps) of the apparatus and method recited in the claims.
Luco (2016/0015556) disclose a cuspid and first bi-cuspid bite retainer for sleep apnea; however, Luco does not disclose the subject matter of the independent claims could either not be found or was not suggested in the prior art of record. The subject matter not found was a retainer appliance having the retainer body including a left portion including an upper surface and a right portion including an upper surface, wherein the upper surface of the left portion and the upper surface of the right portion defining a plane positioned to extend above an irregular surface defined by teeth of a patient, the bite block extending from the upper surface of one of the left portion or the right portion a distance above the plane such that the bite block is disposed on the retainer body exclusively on either the left portion or the right portion; a frame secured to the retainer body and extending therefrom; at least one spring coupled to the retainer body and positioned to extend from an edge of the retainer body, wherein the at least one spring includes at least one support member secured to the retainer body and a spacer supported by the at least one support member adjacent to the retainer body, in combination with the other elements (or steps) of the apparatus and method recited in the claims.
Nelissen (2011/0308532) disclose an apparatus for clamping on the lower and upper teeth, and activator comprising such an apparatus; however, Nelissen does not disclose the subject matter of the independent claims could either not be found or was not suggested in the prior art of record. The subject matter not found was a retainer appliance having the retainer body including a left portion including an upper surface and a right portion including an upper surface, wherein the upper surface of the left portion and the upper surface of the right portion defining a plane positioned to extend above an irregular surface defined by teeth of a patient, the bite block extending from the upper surface of one of the left portion or the right portion a distance above the plane such that the bite block is disposed on the retainer body exclusively on either the left portion or the right portion; a frame secured to the retainer body and extending therefrom; at least one spring coupled to the retainer body and positioned to extend from an edge of the retainer body, wherein the at least one spring includes at least one support member secured to the retainer body and a spacer supported by the at least one support member adjacent to the retainer body, in combination with the other elements (or steps) of the apparatus and method recited in the claims.
Singh (2011/0269095) disclose an osteogenetic-pneumopedic appliance, system and method; however, Singh does not disclose the subject matter of the independent claims could either not be found or was not suggested in the prior art of record. The subject matter not found was a retainer appliance having the retainer body including a left portion including an upper surface and a right portion including an upper surface, wherein the upper surface of the left portion and the upper surface of the right portion defining a plane positioned to extend above an irregular surface defined by teeth of a patient, the bite block extending from the upper surface of one of the left portion or the right portion a distance above the plane such that the bite block is disposed on the retainer body exclusively on either the left portion or the right portion; a frame secured to the retainer body and extending therefrom; at least one spring coupled to the retainer body and positioned to extend from an edge of the retainer body, wherein the at least one spring includes at least one support member secured to the retainer body and a spacer supported by the at least one support member adjacent to the retainer body, in combination with the other elements (or steps) of the apparatus and method recited in the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARLA R PATEL whose telephone number is (571)272-3143. The examiner can normally be reached M-Th 6-2:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael E Bredefeld can be reached on 571-270-5237. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TARLA R PATEL/Primary Examiner, Art Unit 3786